Restriction/Election

Notice of Pre-AIA  or AIA  Status


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	


2.	 Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Group I. Claims 267 (in-part) are drawn to a Cas9 variant of a wild-type Cas9 from: 1) Streptococcus pyogenes of SEQ ID NO: 37 with mutations or 2) Camplylobacter jejuni  of SEQ ID NO: 38 with mutations Factor X, classified in A61K 38/00.
Group II. Claims 269-272 are drawn to a nucleic acid, vector, host cell and method of making Cas9 variant, classified in C12N 9/96.

Group III. Claims 273-280 are drawn to a method for genome editing, classified in C12Q 1/68.
Group IV. Claim 281 is drawn to a method for treating a subject having a deficiency of an enzyme, classified in A61K 38/12.
Group V. Claim 282-283 are drawn to a method for modifying a food, classified in C12N 15/10.
Group VI. Claim 284 is drawn to a method for producing a disease-resistant grain, classified in C12 N 9/96.
Group VII. Claim 285 is drawn to a method for producing a disease-resistant livestock, classified in C12N 9/99.
Group VIII. Claim 286 is drawn to a method for producing a biopharmaceutical, classified A61K 35/12.

3.    The invention listed in Groups l-Vlll above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: because the variant found in Group I does not escape the prior art because WO2016/020478 (of record in the application) teach the claimed an alpha amylase variant of a wild-type comprising a mutation similar to those claimed (see pages 9 and 19 of the document).  Therefore, these inventions are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species Election
4.	This application species such as the organism and structure in item 1) of claim 267 and the organism and structure in item 2) of claim 267 and the corresponding mutations. Applicant needs to elect a single structure of SEQ ID NO: 37 and a single mutation from each of (a-n) or SEQ ID NO: 38 and a single mutation from each of (a-h). Therefore, these inventions are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because they represent different structures thus different protein products.

5.    Because these inventions are distinct for the reasons given above and
have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

Furthermore, the inventions have acquired a separate status in the art as a separate subject for inventive effect and require independent searches. The search for each of the above inventions is not co-extensive particularly with regard to the literature search. A reference, which would anticipate the invention of one group, would 

6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).


5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652